2. Nepal
The next item is the debate on Nepal.
Benjamin Franklin once said that 'the US Constitution does not guarantee happiness, only the pursuit of it'. Today, the citizens of Nepal cannot even count on being able to pursue happiness.
Work on the constitution continues to drag on, and the main actors on the political stage, including the Maoist Unified Communist Party of Nepal, are not ready for compromise, while the army is still surrounded by an atmosphere of secrecy regarding how it is financed and the way it recruits. Meanwhile, at the opposite pole and far from the structures of the state, 30 million citizens are exposed to extreme poverty and illiteracy, and do not have access to electricity or communications. Nepal is stuck in a trap of poverty, and is squandering the natural potential of its strategic geographical location and exceptional natural features. Therefore, we appeal to the Nepalese authorities not to squander the 2008 peace agreement, but to strive consistently for promulgation of the new constitution, which would not only define the rights and responsibilities of citizens, but could become a symbol of a new democratic page in the history of the Federal Democratic Republic of Nepal.
As a Member from a country scarred by historical divisions, I understand what a difficult period is currently being experienced by Nepal. A constitution and international appeals will not guarantee the citizens of Nepal happiness, but may help them to pursue it.
author. - Mr President, Nepal's political instability is hardly surprising given the tumultuous changes that have taken place in that country over the last two decades. The palace massacres of 2001 fatally undermined the monarchy, and King Gyanendra's attempts to impose absolute rule to combat Maoist insurgents failed dismally. The Maoists took power and abolished the monarchy two years ago, but were quickly displaced by a coalition of their opponents.
It would appear now that the advent of republican democracy has been a bit of a false dawn. Certainly the ordinary people of Nepal continue to suffer from high rates of unemployment, disease, malnutrition and, as this resolution makes clear, violence and even possibly torture. The rapid political changes in Nepal were not accompanied, regrettably, by measures to promote reconciliation and good transitional justice.
I hope the EU will concentrate its efforts now in this field in particular as well as providing essential humanitarian aid. Nepal risks becoming a failing state and that is a risk we can ill afford with so many other security challenges in South Asia.
author. - Mr President, I am speaking on behalf of my colleague, Jean Lambert, who is not able to be here with us. She is the Chair of the Delegation for relations with South Asia, which covers Nepal. She wanted us to say the following.
It is clear that in the last few years Nepal has made many positive changes, as outlined in the joint resolution, under difficult circumstances. However, not surprisingly, in this developing situation we have seen both setbacks in implementation of the peace agreement and a failure to meet the deadline of 28 May this year for the delivery of the new draft constitution which would permanently entrench the principles of democracy and human rights.
The Constitutional Assembly has now been extended for one year under a three-point plan agreed between the three major parties at the last minute to deliver on both the peace agreement and the Constitution. We consider it very important that this opportunity rooted in the elected body is not lost.
There is a need for a constitutional and political civil society in order for greater development to take place. There are possibilities for the significant development of renewable energies, but investment will be difficult without stability, democracy and the rule of law firmly in place.
Integration of the former Maoist combatants is urgent both for those individuals themselves and as a signal of real progress for the democratic process.
We consider that the international committee, including the European Union, is willing to assist with practical measures if necessary, but regret the withdrawal of UNMIN in a few weeks' time if progress has not been made.
As has been said, Nepal has made significant progress towards embedding a democracy in the new republic and we would urge all parties involved to move forward on the three-point plan. Failure to do this would risk losing the trust of the Nepali people. Their opportunity for real development is closely linked to political progress.
author. - (RO) The situation in Nepal is worrying as the violence in this country has exploded recently.
A new constitution definitely needs to be adopted to be able to consolidate the process of national reconciliation in the wake of the civil war which lasted 10 years and produced roughly 13 000 victims until it ended in 2006. This will be able to provide a legal framework for conducting political life in Nepal if democracy and human rights are promoted. In this regard, I think that the parties must hold negotiations without any preconditions with a view to creating a Constituent Assembly which will move the situation in this direction.
As is also highlighted in the reports from the international organisations for the protection of human rights, the judicial system also needs to be strengthened to be able to resolve conflict situations peacefully.
Last but not least, I wish to emphasise that the political instability is having an adverse impact on the social and economic situation in Nepal, which is already one of the poorest countries in the world. As you are well aware, no stability means no prosperity.
author. - Mr President, the overthrow of the feudalist monarchy in 2006 was a massive step forward for the people of Nepal. It was mass action by the working class, the peasants and the middle strata of society that achieved this victory with mass mobilisations of people power.
However, it is quite clear that now a capitalist establishment and the right-wing political parties do not want this revolution to go any further as it would threaten their economic control and privileged position in Nepalese society. A shameful 50% of Nepal's 29 million people live in abject poverty, 16% of whom are severely malnourished. Millions of landless exist with high illiteracy rates.
With extensive support in Nepalese society, the Communist parties have made serious political errors in going into coalition government after 2006 with parties of the right whose wish was to achieve political power while maintaining economic relations, which simply means a continuation of poverty and deprivation because of the Maoists' mistaken theory that a capitalist democracy is needed to pave the way for socialism.
However, the mass movement of 2006, and again a mass general strike in May of this year, clearly demonstrate that the working class and the poor want a socialist transformation and a system that will give them a future free of poverty and repression. The approach that is needed now by the parties genuinely representing the masses and wanting to transform Nepalese society is to give a clear lead independent of the establishment parties. That means breaking from coalitionism, and advancing a programme to take the main sources of wealth into public ownership and to be developed in democratic control of workers and peasants.
Such a democratic socialist programme would allow for an economic and social transformation in Nepal and would also be a beacon to the tens of millions of poor in India and also working people in China. It is critical as well that there is full independence for the various national groups in Nepal, whose rights must be respected.
author. - Mr President, after a decade of civil war a peace deal was struck in Nepal in 2006, but unfortunately the country has become less peaceful despite the deal. Political fights are resulting in political instability and hamper important reforms such as a constitution for the republic, the deadline for which has recently had to be extended for one year.
It also hampers the reintegration and rehabilitation of former PLA combatants. Nepal has such enormous potential to develop economically and to limit the prevailing poverty, but stability is essential in making that happen.
Firstly, accountability for the systematic abuse of laws of war needs to urgently happen, including among members of the PLA and the state security forces. The UN should play a role in this process, especially when it comes to participation in international armed forces. In Nepal itself the work of the Commission on Disappearances, the Truth and Reconciliation Commission and the Commission on National Peace and Rehabilitation should result not only in a sense of responsibility for the past but a stake in a shared future as well.
The parties - but also the Government - should end political interference in criminal proceedings to create a politically independent judiciary within the constitutional process and, in the same connection, to plan the ratification of the Statute of the International Criminal Court.
We call on the EU and the Member States to support all the efforts of the Nepalese Government and the parties to find a solution to the integration of former Maoist combatants into the national army or other security forces and to find viable alternative solutions for those who cannot be integrated. The EU itself should also strictly adhere to a ban on exporting lethal weapons to Nepal as well as the export of any tools which can be used for torture or inhumane treatment, as was stated in the resolution which was adopted by this House today.
Although the civil war, which lasted 10 years, ended in 2006, Nepal's economic and social situation continues to remain extremely dire. The lack of stability means that Nepal is unable to develop in the same way as its neighbours, China and India, countries with emerging economies. The alliance of 22 anti-Maoist parties failed to achieve the objective of adopting a constitution by the final deadline of 28 May 2010.
In this respect, I welcome the decision to extend the Constituent Assembly's mandate by one year. It is of paramount importance that Nepal adopts a constitution which will guarantee the proper functioning of the rule of law and respect for citizens' freedoms. Finally, I wish to stress that the greatest threats to stability in Nepal are extremism and resorting to violence to resolve political differences.
Mr President, the situation in Nepal has been causing constant concern to observers for many years. It is true that the first reasonably democratic elections were held there in 1959, but those democratic measures were very unstable and were rent asunder by acts of aggression. In recent years, it seemed we were witnessing a certain amount of progress in terms of security. First, in 2006, the Complex Peace Agreement was made, ending a civil war which had wasted the country for a decade. Later, in 2008, elections to the Constituent Assembly were held, which international observers deemed to have met a number of international standards.
Now, however, it is with regret that we have to note a deterioration of the situation in Nepal. The recent decision made by the political parties on the necessity for action to extend the mandate of the Constituent Assembly may be a significant step towards a return to peaceful government in the country. The European Union and the Member States should support every effort intended to establish understanding and stability in Nepal. We should also draw attention to the need to respect human rights and the rights of Christians, because, unfortunately, these too are being violated in Nepal.
(PL) I am not going to read, I am going to speak, but I promise I will speak slowly, although it goes against my nature.
The situation in Nepal is, paradoxically, improving, and this is thanks to recent decisions and the increased authority - let us call it that - of Parliament, although Nepal does stand at the head of a very long road. The 10-year civil war has left a great mark on the country and, quite honestly, only now can a certain light be seen at the end of the tunnel.
What can the European Parliament do? It can certainly support the democratic changes in Nepal, remembering, however, that the political parties which operate there have their own specific proposals, plans for reform and visions for the development of Nepal. However, these are Maoist proposals, Communist proposals, and so by definition are very controversial.
(FI) Mr President, a civil war lasting almost 10 years between Maoist fighters and the Royal Nepalese Army, as it was then, ended in a peace settlement in 2006. No winners or losers were declared. It was a unique situation, because the army, which had been under the monarch's control and had fought against the Maoists, did not reach the settlement with them: it was the other political parties that did so.
Nepal is still trying to solve the problems connected with promoting the peace process. Many things that were agreed are awaiting implementation and people are growing restless. The main issue with regard to the incomplete peace process probably relates to the national army, its size and its leadership. The army needs to be democratically controlled. Nepal needs to be offered assistance, as former Maoists are integrated into its national army, security forces and other positions of responsibility. The UN should swiftly investigate the human rights crimes that have occurred among Nepalese peacekeeping forces.
The National Human Rights Commission of Nepal deserves praise for its valuable work. The international community must endeavour to participate consistently in the resolution of critical problems. The future of the peace agreement, however, lies in the hands of the Nepalese decision-makers.
(RO) In addition to the comments made by my fellow Members concerning the tensions and violence in this country, I too wish to highlight one of the most painful aspects of the current situation facing Nepalese society: poverty. The population is suffering due to parlous living conditions, exacerbated by political instability, which is having an impact on Nepal's potential for economic growth. As has already been mentioned in this Chamber, this country is situated geographically between two of the economies with the fastest growth rate in the world, China and India. However, Nepal is unable to utilise its potential due to the situation it is facing.
With a third of its population living below the absolute poverty line, a sixth of the population suffering from undernourishment, the highest rate of illiteracy in southern Asia and faced with an energy crisis and inflation, affecting food prices in particular, Nepal is not only a hotbed of tension, but also a serious humanitarian problem. This is why I believe that we not only need to focus political attention on the country, but also provide concrete support to help the development of the Nepalese economy and the Nepalese people.
Mr President, I was very fortunate to have returned from Nepal recently. The thing that we have to understand is that the Nepalese political process is very fragile, but progressing. However, it is very unreasonable, I think, for the political process to continue without disarmament on the side of the Maoists, because the Maoists have refused to take part in the political process. They want a change of government but are refusing to disarm.
You cannot have a political process where there is an armed group of people who will not give up their arms to the authorities. Until this is secured by everybody concerned, we have to very gently persuade both sides in Nepal that it is in the longer-term interests of all the people of Nepal and the assistance of the European Union that they all disarm and come together to form whatever unity government they can.
(PL) It so happens that I lived in Nepal for several years. This was just at the time when the Nepalese people, with great effort, had begun trying to bring about change and improve their political system. At the time, nearly 20 years ago, I viewed this with great optimism. It has turned out that this process is much more difficult than any of us would have imagined. Nepal is, after all, a country with great cultural riches and history. The Nepalese people are profound and serious in their religion. They are a people of peace, and have a peaceful outlook on the world. We are talking, here, about Nepal's huge economic potential. There is no economic potential in Nepal. It is a dramatic country which has practically no natural resources. In addition, it is subject to droughts and earthquakes. It is trying hard. It is in such a difficult situation, too, because it is, after all, crushed between two huge and very difficult neighbours. If we do not give Nepal all the help it needs, both political and material, it may end up like Tibet, and that would be an enormous and tragic loss for us all.
Member of the Commission. - Mr President, the drawn out stalemate in Nepali politics is a cause of serious concern, and the Commission is following the situation very closely.
28 May 2010 was the deadline for the promulgation of the new post-civil-war constitution. It is positive to note that the constitutional crisis has been diverted by extending the deadline by another year. However, many contentious issues continue to impede the drafting process, such as the nature of the federal structure, the integration of ex-Maoist combatants and the integration of the two armies. There is still a strong risk that the country could descend into a vicious circle of disorder and insecurity.
Two issues - the writing of the constitution and the integration of the PLA - are becoming increasingly complicated. Unless there is a genuine desire for give and take, even one year will not be sufficient.
Where the human rights situation in the country is concerned, it is positive to note that the mandate of the office of the High Commissioner for Human Rights' official in Nepal has been extended for another 12 months. The OHCHR has monitored and reported on human rights and provided training and technical assistance to state institutions and civil society since it was established in Nepal in 2005.
With the recent death of former prime minister and former Nepali congress chairman G.P. Koirala, the high-level political mechanism's fate seems uncertain, as it now lacks a consensus leader who could resolve disputes among the major political parties and drive the peace process forward. The EU has a key role to play in helping Nepal through this difficult process. A number of heads of missions' statements, as well as a statement by the High Representative's spokesperson, have been issued recently calling for all parties to come back to the negotiating table. The EU stands ready to support the Government of Nepal and help it rise to the challenges ahead. The EU should be prepared to assist in any process leading to a durable peace process. Collectively the EU and its Member States represent over 50% of the development aid received by Nepal. The Commission is contributing to the peace process by supporting the Nepal Peace Trust Fund. EUR 6 million were committed last year and EUR 22 million are planned for early 2011. So far the funds have been allocated for the maintenance of the Maoist cantonments, including salaries for ex-combatants. It is becoming increasingly important to ensure that the people of Nepal, whose expectations were raised after the 2006 peace movement, will receive the peace dividends they have been waiting for.
Working closely with the European Union Member States, the Commission remains committed to pursuing all efforts, whether they are diplomatic, political or developmental, that may contribute towards a stable, democratic and peaceful Nepal.
The debate is closed.
The vote will take place at the end of the debates.
Written Statements (Rule 149)
in writing. - (LV) I fully share my fellow Members' concerns over the political situation in Nepal. As Members of the European Parliament, we have a constant duty to remind those contravening human rights of their obligations to the world at large. We must take an active part in establishing democracy and political stability in Nepal. However, for our criticism and recommendations to sound convincing, it is essential for us to provide a good example and put our own house - here in the European Union - in order. It is well known that in Latvia, over 20% of the population does not have the right to vote in elections. When joining the EU, Latvia promised to solve this problem, but it remains unsolved to this day. As a result, for 20 years now, more than 350 000 people in Latvia are stateless. The majority of these people have lived in Latvian territory for the whole of their lives, but they have no right to vote, work in the public sector or use their native tongue in governmental institutions. I consider that our announcements and wishes with respect to third countries will be considerably more powerful when the human rights of people in the EU will have ceased to be cynically disregarded on EU territory. People in glass houses should not throw stones.